           Case 4:21-cv-40078-TSH Document 1 Filed 07/26/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

ANGELENA SULLIVAN, Plaintiff   )
                               )
v.                             )              CIVIL ACTION NO.
                               )
PRE HOLDINGS, LLC, CHRISTOPHER )
PREFONTAINE, and KIMBERLY      )
PREFONTAINE, Defendants        )


                              NOTICE OF REMOVAL

TO:   THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT
      COURT FOR THE DISTRICT OF MASSACHUSETTS

      The Defendants, PRE HOLDINGS, LLC, a Rhode Island registered LLC,

CHRISTOPHER PREFONTAINE, and KIMBERLY PREFONTAINE, natural persons

residing in Rhode Island, hereby file this Notice of Removal of the captioned action

from the Worcester County Superior Court, Commonwealth of Massachusetts, to the

United States District Court for the District of Massachusetts pursuant to 28 U.S.C.

§§ 1441 and 1446.

      In support of its Notice of Removal, PRE HOLDINGS, LLC, a Rhode Island

registered Limited Liability Company, CHRISTOPHER PREFONTAINE, and

KIMBERLY PREFONTAINE, state:

      1.      Upon information and belief, on or about March 11, 2021, the Plaintiff,

Angelena Sullivan, filed a Complaint in the Worcester County Superior Court in the

Commonwealth of Massachusetts. See Exhibit A, Complaint.

      2.      A copy of the Summons, Complaint and Civil Action Cover Sheet were

served upon the Defendants by certified mail in Rhode Island on July 19, 2021. A true
           Case 4:21-cv-40078-TSH Document 1 Filed 07/26/21 Page 2 of 4




copy of the United States Postal Service Tracking printout is attached hereto under

Exhibit B.

      3.      This case is styled as a premises liability claim against the Defendants

as owners and property manager of premises where the Plaintiff as allegedly a tenant,

stating the Plaintiff fell on defective wooden stairs on April 3, 2018, and the

Defendants were negligent, and the Defendants breached an express or implied

covenant of quiet enjoyment. See Exhibit A, supra.

      4.      According to the Civil Cover Sheet, the Plaintiff is alleging medical

expenses of $55,739.63, plus lost wages to be determined. Her injury consisted of

“Fractures of the distal radius, distal ulnar styloid and scaphoid with initial closed

reduction. Mal-alignment of distal radius fracture required open reduction, internal

fixation of the distal radius and scaphoid.” Id. According to the Complaint, the Plaintiff

was “severely and grievously injured” and had “and continues to experience severe pain

and suffering” along with past and on-going medical expenses for medical care and

treatment, and suffered a loss of earning capacity. Complaint, ¶ 17. Accordingly, the

amount in controversy exceeds $75,000.00.

      5.      The Plaintiff, Angelena Sullivan, as alleged in her Complaint, is a

resident of Auburn, Worcester County, Massachusetts. Exhibit A, Complaint, ¶ 1.

      6.      The Defendant, Pre Holdings, LLC, is a Rhode Island Limited Liability

Company with its principal place of business in Middletown, Rhode Island; and the

Defendants Christopher Prefontaine and Kimberly Prefontaine are residents of

Newport, Rhode Island.

                                            2
           Case 4:21-cv-40078-TSH Document 1 Filed 07/26/21 Page 3 of 4




      7.      Federal jurisdiction exists pursuant to 28 U.S.C. § 1332 because there is

complete diversity of citizenship between the plaintiff and the defendants and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00. The action

is removable pursuant to 28 U.S.C. §1441(b) because the Defendants are not a citizens

of Massachusetts.

      8.      This Notice of Removal has been filed less than thirty (30) days after

receipt by the Defendants, through service or otherwise of the Summons and

Complaint.

      9.      A stamped copy of this Notice of Removal will be promptly filed with the

Clerk of the Worcester County Superior Court in the Commonwealth of Massachusetts,

and served on counsel of record for the Plaintiff pursuant to 28 U.S.C. § 1446(d).

      WHEREFORE, PRE HOLDINGS, LLC, CHRISTOPHER PREFONTAINE, and

KIMBERLY PREFONTAINE, seeks that this action be removed from the Worcester

County Superior Court in the Commonwealth of Massachusetts to the United States

District Court for the District of Massachusetts.

                                        PRE HOLDINGS, LLC, CHRISTOPHER
                                        PREFONTAINE, and KIMBERLY
                                        PREFONTAINE, Defendants

                                        By /s/ John B. Stewart
                                        JOHN B. STEWART (BBO #551180)
                                        MURPHY & MANITSAS, LLP
                                        20 Maple Street, Suite 301
                                        Springfield, MA 01103
                                        Ph. (413) 206-9134
                                        E-mail: TheTrialer@aim.com



                                           3
        Case 4:21-cv-40078-TSH Document 1 Filed 07/26/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify a true copy of the within Notice of Removal was served upon to each
other party or counsel of record by mail on July 26, 2021.

                                       /s/ John B. Stewart
                                      JOHN B. STEWART




                                        4
